                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

ANTHONY OLIVER,                    )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )           CV419-125
                                   )
LYFT, INC. et al.,                 )
                                   )
     Defendants.                   )


                                 ORDER

     The district judge adopted the undersigned’s recommendation that

pro se plaintiff Anthony Oliver’s filings in this case—and any other case

he files—be restricted, due to the vexatious character of his litigation. See

doc. 56. Oliver appealed that order. See doc. 59. That appeal is still

pending, as is Oliver’s appeal of the same Order in a virtually identical

case. See Oliver v. Lyft, Inc., CV419-063 (S.D. Ga.).

     As the appeal of the Court’s order remains pending, it is not clear

whether and under what terms Oliver might continue to prosecute this

case. Accordingly, the Clerk is DIRECTED to ADMINSTRATIVELY

TERMINATE all motions currently pending in this case until the Court
of Appeals has ruled. Docs. 46, 50, 51. Upon the entry of the Court of

Appeals disposition by the district judge, the Clerk is DIRECTED to

reinstate all motions currently pending.

     SO ORDERED, this 6th day
                            y of March,, 2020.

                                  _______________________________
                                    _________________________
                                  CHR
                                   HRISTOPHER
                                   H ISTO
                                        OPHER
                                          PH
                                          PH  L. RAY
                                  UNITED STATESS MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                    2
